Title: From Thomas Jefferson to Stephen Cathalan, Sr., 2 December 1787
From: Jefferson, Thomas
To: Cathalan, Stephen, Sr.



Sir
Paris Dec. 2. 1787.

I could not, till yesterday, obtain the details you desired in your letter of Nov. 21 on the subject of whale oil. They are as follows, and are furnished me by Mr. Barrett, a Boston merchant established at Paris for the sole purpose of receiving consignments of whale oil, and selling them.
Black whale oil, or common whale oil costs in America £21 the ton lawful. Spermaceti oil costs £38 lawful money the ton.
The ton as measured in America, will yeild when delivered in France, only fifteen French quintals and a half, after allowing for difference of weight, waste &c. Mr. Barrett sells black whale oil at Paris for 40₶ the Quintal. Spermaceti whale oil should fetch 55 ₶ the quintal to yeild as good a profit here as it does when carried to England.
From these details I am in hopes you will be able to make such propositions as may suit you to M. de Sangrain, or to his agent at Marseilles. I do not make any to him, lest my ignorance in the details of commerce should do you more harm than good. I will endeavor, on your recommendation, to obtain the acquaintance of M. l’Abbe Lomenie. His talents and good dispositions may be useful in cementing our two countries. We have no foreign news of consequence, and you have correspondents here more au fait of domestic occurrences. My respects to the ladies and family and am with great esteem, Sir, your most obedient humble servant,

Th: Jefferson

